FOR IMMEDIATE NEWS RELEASE                                        NEWS RELEASE #011


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 3rd day of April, 2020 are as follows:

PER CURIAM:

 2017-B-02155             IN RE: CALEB KENT AGUILLARD

                          Upon review of the findings and recommendations of the hearing committee
                          and disciplinary board, and considering the record, briefs, and oral argument,
                          it is ordered that Caleb Kent Aguillard, Louisiana Bar Roll number 32087,
                          be and he hereby is suspended from the practice of law for a period of one
                          year and one day. It is further ordered that this suspension shall be deferred
                          in its entirety and that respondent shall be placed on unsupervised probation
                          for a period to coincide with the term of his recovery agreement with the
                          Judges and Lawyers Assistance Program. Respondent’s probation shall be
                          conditioned on full compliance with the terms of his JLAP agreement. Any
                          failure of respondent to comply with the conditions of probation, or any
                          misconduct during the probationary period, may be grounds for making the
                          deferred suspension executory, or imposing additional discipline, as
                          appropriate. All costs and expenses in the matter are assessed against
                          respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal
                          interest to commence thirty days from the date of finality of this court’s
                          judgment until paid.

                          Retired Judge James H. Boddie, Jr., appointed Justice ad hoc, sitting for
                          Justice Marcus R. Clark.




                                                      1
04/03/20

                           SUPREME COURT OF LOUISIANA

                                        NO. 2017-B-2155

                           IN RE: CALEB KENT AGUILLARD


                     ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM *

          This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Caleb Kent Aguillard, an

attorney licensed to practice law in Louisiana.



                                    UNDERLYING FACTS

                                    The Trust Account Matter

          On February 18, 2015, a debit card purchase in the amount of $181.43 was

paid from respondent’s client trust account, causing the account to become

overdrawn. On February 19 and 20, 2015, the payment of additional debit card

purchases in the amounts of $11.00, $34.00, and $9.27 caused the account balance

to become further overdrawn.

          Following a review of six months of trust account bank records, the ODC

determined that respondent had not intentionally converted any client funds; rather,

he misused his trust account by maintaining personal funds in the account and

allowing the account to be used for personal transactions.1




*
    Retired Judge James Boddie Jr., appointed Justice ad hoc, sitting for Justice Marcus R. Clark.
1
  Respondent’s business debit card was apparently connected in error to his trust account for a
short period of time when the charges were made. The error was corrected when respondent
contacted his bank and replaced the funds that had been taken from his trust account.
                               The Robinson Matter

      In December 2014, Cindy Robinson retained respondent to handle her

divorce. The fees paid by Ms. Robinson included $250 for consultation, $310 for

court costs, and a $7,500 retainer. Respondent prepared and subsequently filed the

divorce petition. However, at Ms. Robinson’s request, her husband was not served

with notice of the filing.

      In January 2015, the Robinsons reconciled. Respondent and Ms. Robinson

scheduled a meeting in order to close the file and return the unearned fee. Ms.

Robinson canceled the first appointment and respondent canceled the next two

scheduled appointments. Thereafter, Ms. Robinson made several attempts to contact

respondent, to no avail.     Her attempts included calling respondent’s personal

telephone number and visiting the office where respondent shared space with

attorney David Carriere. Respondent eventually responded to Ms. Robinson’s calls

in February 2015 and informed her that he was in the process of closing his law

practice because he was ill. Ms. Robinson was not able to contact respondent again

until March 16, 2015, when he informed her that he was on his way to his office to

finish closing out his files and that she would be hearing from him by the end of the

day. Ms. Robinson was next contacted by Mr. Carriere, who informed her that

respondent had dropped off his office key and that she could come and pick up her

file. On March 18, 2015, Ms. Robinson spoke to respondent, at which time he

advised her that he was consulting with the bank regarding the return of the unearned

fee. When Ms. Robinson did not hear further from respondent, she filed a complaint

against him with the ODC on March 23, 2015.

      In his reply to the complaint, dated May 27, 2015, respondent acknowledged

the facts as related by Ms. Robinson, including the fact that she paid a retainer fee

of $7,500 and that she was due a refund. On September 21, 2015, Ms. Robinson

contacted the ODC and acknowledged receipt of a full refund of the fee she paid.

                                         2
                                       The Keller Matter

       Crystal Keller initially retained respondent to defend her in a suit for

grandparent visitation rights filed by her deceased husband’s mother, Becky Boutte.

Following the proceedings, Ms. Boutte was granted visitation with her

grandchildren. In December 2014, Ms. Keller paid respondent $2,500 to pursue

contempt charges against Ms. Boutte.

       In April 2015, Ms. Keller filed a complaint against respondent with the ODC.

Ms. Keller alleged that respondent failed to communicate with her during the

representation, failed to complete the representation and, thereafter, failed to refund

any unearned fee. 2 In December 2015, respondent sent Ms. Keller a cashier’s check

in the amount of $2,500, representing a full refund of the fee she paid.



                                       The Huval Matter

       In January 2015, Carlan Huval retained respondent to handle his divorce. The

fees paid by Mr. Huval included $250 for consultation, $350 for court costs, and a

$4,400 retainer.

       In a letter to respondent dated March 24, 2015, Mr. Huval confirmed the

termination of the representation as of February 25, 2015 and requested a detailed

accounting and the return of any unearned fees. In a letter to respondent dated April

2, 2015, attorney David Carriere informed respondent that Mr. Huval had retained

him for representation regarding the divorce. On behalf of Mr. Huval, Mr. Carriere

requested a final accounting and the refund of any unearned fees. Respondent failed

to respond to the request of either Mr. Huval or Mr. Carriere.




2
 Ms. Keller also filed a police report, and a warrant was issued for respondent’s arrest on a charge
of felony theft. Respondent was subsequently accepted into the District Attorney’s Pre-Trial
Intervention Program. He completed the program in February 2016.


                                                 3
      On April 10, 2015, as a result of respondent’s failure to return the unearned

fees, Mr. Carriere filed suit against respondent on behalf of Mr. Huval. By letter

dated November 16, 2015, Mr. Carriere advised the ODC that the matter had been

resolved to Mr. Huval’s satisfaction.



                        DISCIPLINARY PROCEEDINGS

      In December 2015, the ODC filed formal charges against respondent, alleging

that his conduct as set forth above violated the following provisions of the Rules of

Professional Conduct: Rules 1.3 (failure to act with reasonable diligence and

promptness in representing a client), 1.4 (failure to communicate with a client), 1.15

(safekeeping property of clients or third persons), 3.2 (a lawyer shall make

reasonable efforts to expedite litigation consistent with the interests of the client),

and 8.4(a) (violation of the Rules of Professional Conduct).

      Respondent answered the formal charges and admitted his misconduct, but

requested a hearing in mitigation. Respondent indicated that he closed his law office

in February 2015 – and assumed inactive status with the Louisiana State Bar

Association (“LSBA”) on May 22, 2015 – because an acrimonious divorce and

difficulties in his career had impacted his health, causing him to suffer from clinical

depression, acute anxiety, and alcoholism. He further stated that in August 2015, he

successfully completed a three-month inpatient treatment program for his

alcoholism at the Home of Grace, a faith-based addiction recovery program located




                                          4
in Vancleave, Mississippi.3 Finally, respondent indicated that he had repaid all fees

to his clients in full.4 The matter was then set for a hearing.



                                      Mitigation Hearing

       The hearing committee conducted the hearing in December 2017. Respondent

testified on his own behalf and on cross-examination by the ODC. Respondent also

called the following witnesses: his AA sponsor, Cleveland Michaud, Jr., who works

as a pharmacist; his pastor, Tim Moffitt of the First Baptist Church of Eunice; and

his father, attorney H. Kent Aguillard. The ODC called J.E. “Buddy” Stockwell, III,

the Executive Director of the Judges and Lawyers Assistance Program (“JLAP”), to

testify before the committee.



                                  Hearing Committee Report

       Following the hearing, the hearing committee made factual findings

consistent with the underlying facts set forth above. Based on those facts, the

committee determined respondent violated the Rules of Professional Conduct as

charged. Additionally, the committee found the following:

       Having admitted to violating the Rules of Professional Conduct as charged by

the ODC, respondent sought to mitigate any sanctions by claiming that he was an

alcoholic. Respondent, who had been married to a substance abuser and was



3
 Respondent’s father chose the Home of Grace facility for its faith-based program and because it
boasted a higher rate of success than secular recovery programs nationwide. Respondent
acknowledged that the Home of Grace program was not overseen by a medical doctor and that his
counseling was provided by a “reverend minister.” He further admitted that he was drug tested
only once during his three-month stay at the Home of Grace.
       In September 2015, the ODC referred respondent to the Judges and Lawyers Assistance
Program, which provided him with the names of six facilities where he could go for an evaluation.
Respondent refused to participate at that time.
4
  Respondent was able to reimburse the fees to his clients by obtaining a loan from his father. His
father testified that the loan was not repaid “in terms of dollars,” but to some extent “in services”
provided by respondent at his law firm.


                                                 5
involved in custody proceedings with his former spouse and a separate proceeding

with her new boyfriend, appears to have reached a low point sometime around

February 2015. He moved in with his parents, closed his law office, and voluntarily

applied for LSBA inactive status, which became effective on May 22, 2015.

      On June 3, 2015, respondent was admitted to the Home of Grace for treatment

of his alcoholism. He completed the program on August 28, 2015. There were no

medical doctors who participated in the program; rather, respondent was counseled

by a minister. Following his completion of the program, respondent has been

involved in AA. Mr. Michaud, respondent’s AA sponsor, testified that respondent

regularly attends meetings, counsels others struggling with alcoholism, and has

remained sober. Mr. Michaud acknowledged that he had no specialized training in

any type of alcohol or substance abuse issues.

      Pastor Moffitt of the First Baptist Church of Eunice described how respondent

had become a regular member of the congregation, fully involved in church

activities. He further testified that he would be aware if respondent were to return

to the use of alcohol. Pastor Moffitt took at least one counseling class in his doctoral

ministry program and had a number of years as an experienced pastor, but admitted

he was not an expert in substance abuse.

      At the time of the hearing, respondent was employed by his father, who is a

solo practitioner in Eunice. Respondent drafted pleadings, performed legal research,

and ran errands. His father expressed a preference for respondent to continue to

practice with his law firm.

      The committee also heard the testimony of Mr. Stockwell, the director of

JLAP. He stated that persons engaged in safety-sensitive occupations, such as

lawyers, should be subjected to evaluation and treatment at a higher level than

members of the general public due to the harm that can be inflicted upon clients and

the general public in the event of impairment. While noting that respondent sought

                                           6
to quickly gain control of his addiction to alcohol by voluntarily enrolling at the

Home of Grace, it was Mr. Stockwell’s opinion that the Home of Grace facility did

not meet the treatment standards observed by JLAP. For example, Mr. Stockwell

noted that there was no evidence that respondent was treated by a licensed therapist,

psychologist, or psychiatrist while at the Home of Grace, that he has ever been

properly diagnosed by a licensed medical professional, or that he has ever had

medical professional medication management. For these reasons, Mr. Stockwell

could not endorse respondent’s sobriety.

       The committee found that respondent knowingly violated duties owed to his

clients and the legal profession. His refusal to remit unearned fees to his clients in

a timely manner had the potential to harm his clients financially. The baseline

sanction for respondent’s misconduct ranges from reprimand to disbarment.

       In aggravation, the committee recognized the following factors: a pattern of

misconduct and indifference to making restitution. In mitigation, the committee

recognized the following factors: absence of a prior disciplinary record and full and

free disclosure to the disciplinary board and a cooperative attitude toward the

proceedings. The committee rejected the mitigating factor of chemical dependency,

finding a lack of medical evidence to support respondent’s claim that his alcoholism

caused the misconduct, or that he has obtained recovery from his addiction by a

meaningful and sustained period of successful rehabilitation. 5

       Under these circumstances, the committee recommended respondent be

suspended from the practice of law for thirty-six months, with eighteen months



5
  In order to prove the mitigating factor of chemical dependency, ABA Standard 9.32(i) provides
the lawyer must prove the following four factors by clear and convincing evidence: (1) there is
medical evidence that the respondent is affected by a chemical dependency or mental disability;
(2) the chemical dependency or mental disability caused the misconduct; (3) the respondent’s
recovery from the chemical dependency or mental disability is demonstrated by a meaningful and
sustained period of successful rehabilitation; and (4) the recovery arrested the misconduct and
recurrence of that misconduct is unlikely. See In re: Stoller, 04-2578 (La. 5/24/05), 902 So. 2d
981.


                                               7
deferred. The committee recommended that the suspension be made retroactive to

May 22, 2015, the date respondent assumed inactive status with the LSBA. 6

Furthermore, the committee recommended that respondent be placed on probation

and that his reinstatement be conditioned upon his entering into an agreement with

JLAP, undergoing a full and complete assessment, and completing treatment at a

facility acceptable to JLAP.

       The ODC filed a brief with the disciplinary board asserting that respondent

should be suspended from the practice of law for one year and one day, with no

portion of the suspension deferred. In his pre-argument brief, respondent argued that

the appropriate sanction in this case is a fully deferred one year and one day

suspension.



                          Disciplinary Board Recommendation

       After reviewing this matter, the disciplinary board determined that the hearing

committee’s factual findings are not manifestly erroneous, and that the committee

correctly applied the Rules of Professional Conduct.

       The board determined respondent violated duties owed to his clients and to

the legal profession. He knowingly caused harm to his clients by delaying their legal

matters, failing to timely respond to their requests for information, and failing to

timely refund unearned fees, which deprived his clients of their funds for several

months. Respondent also negligently mishandled his client trust account and failed

to maintain the proper accounting records. After considering the ABA’s Standards

for Imposing Lawyer Sanctions, the board determined that the applicable baseline

sanction is suspension.



6
  Supreme Court Rule XIX provides a mechanism for retroactive application of a suspension (or
disbarment) after a lawyer is placed on interim suspension; however, no mechanism is available
in Rule XIX for retroactive imposition of discipline based on LSBA inactive status.


                                              8
       The board adopted the aggravating and mitigating factors found by the hearing

committee. In addition, the board found the mitigating factor of imposition of other

penalties or sanctions. Relative to the Keller matter, respondent was required to

address a criminal complaint filed against him, and in the Huval matter, respondent

faced a civil suit filed by his client.

       Turning to the issue of an appropriate sanction, the board determined that the

three-year suspension, with eighteen months deferred, recommended by the hearing

committee is unduly harsh. The board pointed out that respondent did not act with

a dishonest or selfish motive and has made full refunds to his three clients. Under

these circumstances, the board concluded that a one year and one day suspension,

fully deferred, seems more appropriate for the misconduct at issue.

       The board next considered the imposition of conditions on respondent’s

reinstatement. In its consideration of mitigating factors, the committee declined to

find that respondent’s misconduct occurred as a result of his alcoholism.

Nevertheless, respondent admitted that he had an issue with alcohol. The committee

determined that as a condition of reinstatement, respondent should be required to

enter into a contract with JLAP, submit to a full assessment, and complete treatment

at a facility acceptable to JLAP. The board agreed that respondent should enter into

a contract with JLAP, but determined it was not necessary for respondent to undergo

an evaluation and treatment at this time.

       Based on this reasoning, the board recommended respondent be suspended

from the practice of law for one year and one day, fully deferred. The board also

recommended that respondent “enter into a monitoring contract with JLAP to assure

his continued abstinence and attendance at AA or other support group meetings for

a period of three years,” that he obtain ten hours of continuing legal education in law

office management, and that he pay all costs of this disciplinary proceeding.



                                            9
       One board member concurred in the board’s recommendation, except that she

would recommend respondent be evaluated by a JLAP-approved provider in

addition to being monitored by JLAP.

       Neither party filed a timely objection to the disciplinary board’s

recommendation. However, on our own motion, we docketed the case for briefing

and oral argument.

       The matter was initially set for oral argument on our September 2018 docket.

On August 14, 2018, respondent’s father sent a letter to the ODC indicating that

respondent was undergoing substance abuse treatment at the Home of Grace and

would not attend the oral argument. The ODC subsequently forwarded a copy of

the letter to this court. Thereafter, on our own motion, we removed the case from

the September 2018 docket and held the matter until respondent was available to

participate in oral argument. The case was then re-scheduled for oral argument on

the May 2019 docket. 7

       During oral argument, respondent admitted that he had relapsed in 2018. As

a result of his relapse, respondent returned to the Home of Grace for treatment. He

maintained that he successfully completed this program in November 2018.



                                Interim Order of the Court

       Following oral argument, we issued an interim order on May 20, 2019 which

provided, in pertinent part:

              IT IS ORDERED that within thirty days of the date of this
              order, respondent shall submit to a substance abuse
              evaluation at a facility approved by the Judges and
              Lawyers Assistance Program. Following the evaluation,

7
  On May 22, 2019, following oral argument, respondent filed a motion to supplement the record
with copies of the results of drug tests administered in 2018 and early 2019 by the Home of Grace
and by several third-party laboratories in connection with a custody dispute. The ODC opposed
the motion. As none of these tests screened for alcohol consumption, respondent’s drug of choice,
we find the test results are not relevant to this matter. Accordingly, we will deny respondent’s
motion to supplement.


                                               10
             the parties shall cause a copy of the report of the evaluation
             to be filed in this court as soon as practicable.

             IT IS FURTHER ORDERED that the record of this matter
             shall be held open pending the filing of the report of the
             evaluation. The parties may file supplemental briefs
             addressing the report within ten days of the filing thereof.


      On June 17, 2019, respondent submitted to a three-day evaluation at the

Professionals’ Wellness Evaluation Center (“PWEC”) in Alexandria, a facility

approved by JLAP. The results of the evaluation revealed that respondent meets

DSM 5 criteria for alcohol use disorder, severe (in sustained remission), major

depression, and borderline and narcissistic personality features.             PWEC

recommended that respondent contact JLAP as soon as possible to facilitate his

enrollment in an intensive outpatient treatment program at a JLAP-approved facility

that is familiar with treating the professional population, complete the program, and

then sign a five-year JLAP recovery agreement. PWEC also recommended that

respondent (1) abstain from alcohol and all non-authorized mood altering

substances, (2) refrain from use of potentially addictive substances, including those

prescribed for any mood/anxiety disorders or pain treatment, (3) attend AA/NA

meetings at least three times weekly during the term of the JLAP recovery

agreement, and (4) establish a therapeutic relationship with a male psychiatrist to

address his ongoing personality issues and depressed mood.

      On July 15, 2019, in accordance with the recommendation made by PWEC,

respondent enrolled in an intensive outpatient treatment program at Palmetto

Addiction Recovery Center (“Palmetto”). Respondent successfully completed the

program on August 22, 2019. His final diagnoses were alcohol use disorder, severe,

in remission, and borderline and narcissistic personality features. On September 5,




                                          11
2019, respondent executed a five-year JLAP recovery agreement.8 Respondent is

currently in compliance with his JLAP agreement.9                   On September 9, 2019,

respondent resumed active status with the LSBA.



                                        DISCUSSION

       Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.         While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.

       Respondent admitted he misused his client trust account, neglected his clients’

legal matters, failed to communicate with his clients, and failed to refund

approximately $15,000 in unearned attorney’s fees to his clients. Therefore, the sole

issue to be decided by this court is the appropriate measure of discipline to be

imposed.

       In determining a sanction, we are mindful that disciplinary proceedings are

designed to maintain high standards of conduct, protect the public, preserve the

integrity of the profession, and deter future misconduct. Louisiana State Bar Ass’n

v. Reis, 513 So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the

8
 Respondent’s JLAP agreement does not incorporate the recommendation made by PWEC for
psychiatric treatment.
9
  The ODC filed motions to supplement the record with (1) the report of respondent’s PWEC
evaluation, (2) the report of respondent’s treatment at Palmetto and a copy of his JLAP agreement,
and (3) a letter from JLAP addressing the current state of respondent’s compliance with his
recovery agreement. These motions are granted.


                                               12
facts of each case and the seriousness of the offenses involved considered in light of

any aggravating and mitigating circumstances.        Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      Both parties agree that the appropriate sanction is a suspension for one year

and one day, but prior to oral argument (and prior to respondent’s successful

completion of a substance abuse treatment program and execution of a JLAP

agreement), they diverged over whether this suspension should be fully deferred.

We agree that in light of respondent’s recent agreement to undergo the recommended

treatment and to execute a JLAP agreement, sufficient safeguards are in place to

protect the public and the sanction of a one year and one day suspension may be

deferred, coupled with a probationary period corresponding with respondent’s JLAP

agreement to ensure he fulfills his obligations under the agreement. See, e.g., In re:

Tallon, 08-0179 (La. 2/22/08), 774 So. 2d 1290.

      Accordingly, we will adopt the sanction recommended by the disciplinary

board and impose a one year and one day suspension, fully deferred, subject to a

period of probation to coincide with the term of respondent’s JLAP agreement.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Caleb Kent Aguillard, Louisiana Bar Roll number 32087, be and he

hereby is suspended from the practice of law for a period of one year and one day.

It is further ordered that this suspension shall be deferred in its entirety and that

respondent shall be placed on unsupervised probation for a period to coincide with

the term of his recovery agreement with the Judges and Lawyers Assistance

Program. Respondent’s probation shall be conditioned on full compliance with the

terms of his JLAP agreement. Any failure of respondent to comply with the

                                          13
conditions of probation, or any misconduct during the probationary period, may be

grounds for making the deferred suspension executory, or imposing additional

discipline, as appropriate. All costs and expenses in the matter are assessed against

respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest

to commence thirty days from the date of finality of this court’s judgment until paid.




                                         14